DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 objected to because of the following informalities:  Spelling error, “spry gun” should be “spray gun”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7, 8, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwyn (4,397,422) in view of Mellette (U.S. 5,180,104) and Greene et al. (U.S. 3,877,842).
Regarding claim 1, Gwyn discloses a spray device, comprising: 
a pump (12), comprising an air outlet to supply air flow; 

Gwyn fails to disclose the Venturi tube is within the housing of the spray gun. 
However, Mellette teaches a spray gun, which includes the Venturi tube within the spray gun (as shown in various figures).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have placed the Venturi tube within the spray gun housing, as taught by Mellete since doing so would yield predictable results, namely, allowing for a more compact form of the device instead of having a separate housing outside of the spray gun for the Venturi tube, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Gwyn is silent to the type of pump used for the compressed air.
However, Greene teaches a diaphragm pump can be utilized to deliver compressed air, wherein the diaphragm pump comprises an air outlet to supply air flow, a casing (12) and a pump assembly (as shown in Fig. 2) disposed in the casing, the casing comprising a receiving room (85) disposed on an upper side of the casing and a top cover (14) covered on the receiving room (“upper” and “top” is a matter of desired orientation), a filter (84) being received in the receiving room; a gap being formed between the top cover and a periphery wall of the receiving room (as shown in Fig. 2), a bottom wall 
The substitution of one known element for another would have been obvious to one having ordinary skill in the art before the effective filing date of the invention since the substitution of the diaphragm pump of Greene would have yielded predictable results, namely, providing a reciprocally driven pump thereby reducing the potential for back pressure.
Regarding claim 2, Greene, as combined above, is silent to including a power switch for turning on/off the diaphragm pump. 
However, the examiner takes official notice that it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included a power switch as a matter of common sense, since doing so is required for operation of the device, i.e. turn the device on or off, and is common on numerous similar devices and non-similar devices.
Regarding claim 3, the diaphragm pump comprises a handle for hand gripping and carrying (any location the pump can be grabbed is considered a handle).
Regarding claims 7 and 8, Gwyn, Mellette and Greene fail to disclose the specific variables as claimed, specifically the spray apparatus operating at a noise level of 55dB, power consumption of 250W, air flow of 200-250 L/min, air pressure of 2-3 psi, and the hose having a diameter of 1.5 cm.
However, the variables are all well-known result effective variables. The applicant does not provide inventive insight into how the variables are attained, i.e. what modifications to the pump allow for such specific operation. Instead, it appears to be a matter of selecting desired components to produce desired results, i.e. selecting a known motor and pump which operates with the desired 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected any known result effective variable, namely, selecting a pump arrangement which provides the desired characteristics, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272. 205 USPQ 215 (CCPA 1980).
Specifically regarding the connecting tube being 1.5 cm in diameter.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized any diameter for the connecting tube including 1.5 cm since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claim device and a device having the claim dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., IIS F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, it would require only routine skill in the art to select the dimensions desired based on various known factors, such as the mass flow rate, the pressure predicted to withstand, the flow velocity, etc.
Regarding claim 15, Gwyn is silent to the air cap of the spray gun.
However, Mellette teaches a spray gun, which includes an air cap (30) and a mounting ring (64) which adjustably assembles the air cap to a front of the spray gun, the air cap includes a central hole 
The substitution of one known element for another would have been obvious to one having ordinary skill in the art before the effective filing date of the invention since the substitution of the air cap of Mellette would have yielded predictable results, namely, providing a desired spray pattern based on the air outlet positions in relation to the paint spray outlet.
Regarding claim 16, the air cap of Mellette further includes two projections (where 88 are located) disposed on two opposite sides of the central hole, the two projections protrude forwardly and have respective arcuate concaves facing to each other, and each of the respective arcuate concaves has at least one aperture which is communicated with the plurality of air outlets of the spray 15gun.
Regarding claim 17, the plurality of perforations, of Mellette, are arranged between the central hole and the two projections.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwyn, Mellette, and Greene, as applied above, and further in view of Purvis et al. (U.S. 4,708,088) and Kane (U.S. 7,284,737).
Regarding claim 4, Gwyn, Mellette, and Greene fail to disclose an outer case with a holder disposed on the outer case.
However, Purvis teaches a paint spraying system that includes an outer case (80).
It would have been obvious to one having ordinary skill in the art before the filing date of the invention to have included an outer case as taught by Purvis, since doing so would yield predictable results, namely, providing a housing to protect components.
Kane teaches a holder that can be attached to various devices, made to contain objects such as bottles (thus capable of holding a paint bottle).
.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwyn, Mellette, and Greene, as applied above, and further in view of Smith (U.S. 5,058,807).
Regarding claims 5 and 6, Gwyn is silent to the type of coupling utilized to attach the hose ends and the various components.
However, Smith teaches a spray device which utilizes quick connectors (4, 122) to connect the hoses to various components.
The substitution of one known element for another would have been obvious to one having ordinary skill in the art before the effective filing date of the invention since the substitution of the quick connectors of Smith, would have yielded predictable results, namely the ability to swap components quickly with minimal action and as an obvious alternative to other known coupling means.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwyn, Mellette, and Greene, as applied above, and further in view of Kawasaki et al. (U.S. 6,257,842).
Regarding claim 9, Gywn and Green disclose the invention above, but fail to disclose the pump assembly as claimed.
However, Kawasaki discloses a pump assembly which comprises an electromagnetic mechanism (5), two diaphragms (27) and two side covers (outer 32) respectively sealingly covered on the two diaphragms, the electromagnetic mechanism comprises a magnetic member (22) and two electromagnetic bodies (23) disposed at two opposite sides of the magnetic member, the two 
The substitution of one known element for another would have been obvious to one having ordinary skill in the art before the effective filing date of the invention since the substitution electromagnetically driven diaphragm pump of Kawasaki would have yielded predictable results, namely, providing a quieter and well-known type of pump as well as reducing the amount of moving parts as compared to a motor driven pump.
 Regarding claim 10, the pump assembly, of Kawasaki, further comprises a frame, two opposite sidewalls (inner 32, 40, 3a) of the frame have respective openings corresponding to each other, the electromagnetic mechanism is disposed within the frame, and each of the two diaphragms covers one of the respective openings and is assembled to the frame (as shown in Fig. 2).
Regarding claim 11, the casing, of Kawasaki, comprises an upper portion (3a) and a lower portion (1) which are partitioned from each other, the lower portion has the air outlet to supply the air flow, the pump assembly is disposed in the upper portion, and respective one of said compression spaces are communicated with the lower portion (as shown in Fig. 2).
Regarding claim 12, the casing further comprises at least one base plate (2) detachably disposed between the upper portion and the lower portion.
Regarding claim 18, the prior art teaches the invention as described in the rejection of claims 1-12 and 15-17 above.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwyn, Mellette, and Greene, as applied above, and further in view of Wolfgang et al. (U.S. 4,229,306).

Greene fails to disclose the receiving room for the filter includes a plurality of ribs.
However, Wolfgang teaches a filter assembly which includes a filter (4) a plurality of ribs (12) he filter is disposed on the plurality of ribs.
20It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included a plurality of ribs as taught by Wolfgang, since the doing so would yield predictable results, namely, provide support for smaller filters as well as maintaining surface area of filter material for proper flow.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwyn, Mellette, and Greene, as applied above, and further in view of Sandison et al. (U.S. 5,713,519).
Regarding claim 14, Gywn, Mellette, and Greene, disclose the invention as described above but fail to disclose including a check valve between the air inlet and the paint receptacle.
However, Sandison discloses a paint spraying system which includes check valves (195).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included a check valve anywhere along the fluid lines including between the air inlet and the paint receptacle, as taught by Sandison, since doing so would yield predictable results, namely prevent undesired backflow and contamination of materials.

Conclusion
See Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET LE/Primary Examiner, Art Unit 3752